DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) in view of U.S. Patent 8,268,248 issued to Steuerwald et al. (Steuerwald”), EP 0474607 by Bedendo et al. (“Bedendo”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 5,363,874 issued to Henszey et al. (“Henszey”).

As for claim 1, Zachmann discloses an analysis device for determining a measurand in a sample liquid, the analysis device comprising:
a measuring cell (32) disposed within a fluidic region (see Fig. 1);
a sample feed line (14, 16, 31) arranged within the fluidic region and opening into the measuring cell (32), wherein the sample feed line is connected to a container (3) containing the sample liquid;
at least one liquid container (9) disposed within the fluidic region and containing a liquid;
a liquid line (24, 25, 31) arranged within the fluidic region, opening into the measuring cell and connected to the at least one liquid container (9);

an optical sensor (35) disposed within the fluidic region, the optical sensor including a radiation source (col. 9, line 36) and a radiation receiver (col. 9, lines 36-37), wherein the radiation source and the radiation receiver are arranged with respect to the measuring cell such that measuring radiation emitted by the radiation source passes through the measuring cell and impinges on the radiation receiver (see Fig. 1 and col. 10, lines 1-7); and
an electronic controller (33) disposed within an electronics region (see Fig. 1) and electrically connected to a drive of the at least one pump (col. 9, lines 29-34), to the radiation source and to the radiation receiver (col. 9, lines 34-44), the electronic controller (33) configured to control the drive of the at least one pump for transporting liquid from the at least one liquid container into the measuring cell (col. 9, lines 29-34), to detect electrical signals generated by the radiation receiver (col. col. 9, lines 34-39 and col. 10, lines 1-11), and to determine values of the measurand based upon the signals of the radiation receiver (col. 9, lines 34-39 and col. 10, lines 1-11).
Zachmann does not explicitly disclose that the device comprises a housing as recited.
However, Steuerwald discloses a housing (10) divided into an electronics region (7) and a fluidic region (21), wherein the electronics region (7) is separated from the fluidic region (21) by at least one wall (20).

Zachmann as presently modified by Steuerwald does not explicitly disclose that the electronic control system is configured to operate the radiation source for emitting measuring radiation.
However, Steuerwald also discloses an electronic control system that is configured to operate a radiation source for emitting measuring radiation (col. 3, lines 4-6 and col. 1, lines 35-40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the electronic control system of Zachmann and Steuerwald to operate the radiation source as disclosed by Steuerwald in order to improve the ease with which the analysis device can be used by automating the radiation source (Steuerwald: col. 3, lines 4-6).
Zachmann as modified by Steuerwald does not disclose that the measuring cell defines a vessel, that the sample feed line opens into the vessel of the measuring cell, that the liquid line opens into the vessel, and that the measuring radiation emitted by the radiation source passes through the vessel of the measuring cell.  Instead, Zachmann discloses that the measuring cell comprises a mixing chamber (31) connected to the 
However, Bedendo discloses a measuring cell (9) that defines a vessel (9), a sample feed line (3B) that opens into the vessel (9) of the measuring cell (9), a liquid line (30) that opens into the vessel (9), and that measuring radiation emitted by a radiation source (22) passes through the vessel (9) of the measuring cell (see Fig. 1). Bedendo discloses that the measuring cell has such an arrangement so that a mixture of sample and reagents can be optically measured (col. 3. line 44 - col. 4, line 22).  
Because Bedendo and Zachmann disclose measuring cells for optically measuring a mixture of sample and reagent, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the measuring cell of Bedendo for the measuring cell of Zachmann to achieve the predictable result of optically measuring a mixture of sample and reagents.
Zachmann as modified by Steuerwald and Bedendo does not explicitly disclose that the sample feed line is connected to an over-pressurized container containing the sample liquid.
However, AAPA discloses a sample feed line (paragraph [0005]) that is connected to an over-pressurized container (a boiler) containing a sample liquid.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald and Bedendo to be connected to an over-pressurized container as disclosed by AAPA so that the concentration of silicate in water can be determined in 
Zachmann as modified by Steuerwald, Bedendo and AAPA discloses an analysis device (Zachmann: 1) for determining a measurand representing a silicate concentration in a sample liquid (AAPA: paragraphs [0003]-[00005]),
wherein the container (AAPA: boiler; paragraph [0005]) is disposed outside a housing (Zachmann: online sample source is connected to liquid line 14; col. 9, lines 45-47 and AAPA: online sample source is a boiler separate from the housing; paragraphs [0005] and [0008]).
Zachmann as modified by Steuerwald, Bedendo and AAPA does not disclose a flow meter as recited.
However, Henszey discloses a flow meter (46-48) arranged fluidically in a sample feed line (Fig. 6) and configured to detect a flow of a sample liquid through the sample feed line (col. 8, lines 44-68)..
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the analysis device of Zachmann, Steuerwald, Bedendo and AAPA by including the flow meter as disclosed by Henszey in order to provide a provide automated sampling of a power plant so as to increase sample accuracy in order to provide reliable chemical analysis representative of conditions in the power plant system (Henszey: col. 4, lines 20-40).
Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses that the flow meter (Henszey: 46-48) is arranged upstream of the measuring cell (Zachmann: 32 and Bedendo: 9 and Henszey: at 52).

As for claim 2, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses that the at least one liquid container (Zachmann: 9 and Steuerwald: 15) includes a plurality of liquid containers (Zachmann: 9, 11, 13 and Steuerwald: 15, 15, 15) containing one liquid each, wherein all of the plurality of liquid containers are disposed within the fluidic region (Steuerwald: see Fig. 1), and wherein the plurality of liquid containers are each connected to the measuring cell via a corresponding liquid line extending within the fluidic region (Zachmann: see Fig. 1).

As for claim 3, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses that the at least one pump (Zachmann: S5) includes a pump for each of the corresponding liquid lines connecting each of the plurality of liquid containers to the measuring cell such that each pump is connected to its corresponding liquid line and configured to transport liquid from the connected liquid container through the liquid line (Zachmann: see Fig. 1).

As for claim 5, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses a sample discharge line (Zachmann: 22 and Steuerwald: 17 and Bedendo: 20) connected to the measuring cell (Zachmann: 32 and Bedendo: 9) and disposed within the fluidic region (Steuerwald: see Fig. 1).

As for claim 6, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses an overflow (Bedendo: 9A) in fluid communication with the sample 
	
As for claim 7, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses that the sample feed line (Bedendo: 3B) includes a valve (10) configured to selectively open or block the sample feed line to the flow of the sample liquid.

As for claim 8, Zachmann as presently modified by Steuerwald, Bedendo, AAPA and Henszey discloses all the limitations of the claimed invention
except a pressure reducer arranged fluidically between the sample feed line and the container containing the sample liquid.
However, Henszey discloses a pressure reducer (22) arranged fluidically between a sample feed line (downstream 22) and an upstream supply of a sample liquid (at Sample In).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald, AAPA and Henszey by including the pressure reducer as disclosed by Henszey in order to automatically adjust the pressure in response to 
	
	As for claim 12, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses that the electronic controller is configured to control the pressure reducer based on a measurement signal from the flow meter (Henszey: col. 9, lines 22-37).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) in view of U.S. Patent 8,268,248 issued to Steuerwald et al. (Steuerwald”), EP 0474607 by Bedendo et al. (“Bedendo”), Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 5,363,874 issued to Henszey et al. (“Henszey”) as applied to claims 3 and 1 respectively, further in view of U.S. Patent 5,550,053 issued to Salpeter (“Salpeter”).

As for claim 4, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses all the limitations of the claimed invention including that at least one (Zachmann: 5) of the plurality of liquid containers contains a standard solution containing silicate in a predetermined concentration (Zachmann: col. 10, lines 14-21 and AAPA: paragraphs [0003]-[0005]), wherein the pump (Zachmann: S5) connected to 
except that the pump is a peristaltic pump.  Instead, Zachmann discloses that the pump is a piston pump (Zachmann: col. 9, lines 5-8).
However, Salpeter discloses a pump (20) that is a peristaltic pump (col. 3, lines 26-30).  Salpeter discloses that the peristaltic pump (20) is configured to transport standard solution to a measuring cell (see Fig. 1).
Because Salpeter and Zachmann both disclose pumps that transport a standard solution to a measuring cell, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the peristaltic pump of Salpeter for the piston pump of Zachmann to achieve the predictable result of transporting a standard solution to a measuring cell.

As for claim 11, Zachmann as modified by Steuerwald, Bedendo, AAPA and Henszey discloses all the limitations of the claimed invention
except that a portion of the sample feed line extends through a heater disposed within the fluidic region of the housing.
However, Salpeter discloses a portion of a sample feed line (14, 14C, 26) that extends through a heater (in 24; col. 3, lines 48-51).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald, AAPA and Henszey by including the heater as disclosed by Salpeter in order to allow the necessary chemical reactions to occur in a short amount .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) in view of U.S. Patent 8,268,248 issued to Steuerwald et al. (Steuerwald”), EP 0474607 by Bedendo et al. (“Bedendo”) and Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”).

As for claim 13, Zachmann discloses an analysis device for determining a measurand in a sample liquid, the analysis device comprising:
a measuring cell (32) disposed within a fluidic region (see Fig. 1);
a sample feed line (14, 16, 31) arranged within the fluidic region and opening into the measuring cell (32), wherein the sample feed line is connected to a container (3) containing the sample liquid;
at least one liquid container (9) disposed within the fluidic region and containing a liquid, said liquid container (9) comprising reagent to be supplied to the sample liquid (col. 9, lines 53-61);
a liquid line (24, 25, 31) arranged within the fluidic region, opening into the measuring cell and connected to the at least one liquid container (9);
at least one pump (S5) disposed within the fluidic region and configured to transport at least a portion of the liquid from the at least one liquid container (9) into the measuring cell (32);

an optical sensor (35) disposed within the fluidic region, the optical sensor including a radiation source (col. 9, line 36) and a radiation receiver (col. 9, lines 36-37), wherein the radiation source and the radiation receiver are arranged with respect to the measuring cell such that measuring radiation emitted by the radiation source passes through the measuring cell and impinges on the radiation receiver (see Fig. 1 and col. 10, lines 1-7); and
an electronic controller (33) disposed within an electronics region (see Fig. 1) and electrically connected to a drive of the at least one pump (col. 9, lines 29-34), to the radiation source and to the radiation receiver (col. 9, lines 34-44), the electronic controller (33) configured to control the drive of the at least one pump for transporting liquid from the at least one liquid container into the measuring cell (col. 9, lines 29-34) when a portion of the sample liquid is present in the measuring cell (i.e. while the measuring cell is being filled), to detect electrical signals generated by the radiation receiver (col. col. 9, lines 34-39 and col. 10, lines 1-11), and to determine values of the measurand based upon the signals of the radiation receiver (col. 9, lines 34-39 and col. 10, lines 1-11).
Zachmann does not explicitly disclose that the device comprises a housing as recited.
However, Steuerwald discloses a housing (10) divided into an electronics region (7) and a fluidic region (21), wherein the electronics region (7) is separated from the fluidic region (21) by at least one wall (20).

Zachmann as presently modified by Steuerwald does not explicitly disclose that the electronic control system is configured to operate the radiation source for emitting measuring radiation.
However, Steuerwald also discloses an electronic control system that is configured to operate a radiation source for emitting measuring radiation (col. 3, lines 4-6 and col. 1, lines 35-40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the electronic control system of Zachmann and Steuerwald to operate the radiation source as disclosed by Steuerwald in order to improve the ease with which the analysis device can be used by automating the radiation source (Steuerwald: col. 3, lines 4-6).
Zachmann as modified by Steuerwald does not disclose that the measuring cell defines a vessel, that the sample feed line opens into the vessel of the measuring cell, that the liquid line opens into the vessel, and that the measuring radiation emitted by the radiation source passes through the vessel of the measuring cell.  Instead, Zachmann discloses that the measuring cell comprises a mixing chamber (31) connected to the 
However, Bedendo discloses a measuring cell (9) that defines a vessel (9), a sample feed line (3B) that opens into the vessel (9) of the measuring cell (9), a liquid line (30) that opens into the vessel (9), and that measuring radiation emitted by a radiation source (22) passes through the vessel (9) of the measuring cell (see Fig. 1). Bedendo discloses that the measuring cell has such an arrangement so that a mixture of sample and reagents can be optically measured (col. 3. line 44 - col. 4, line 22).  
Because Bedendo and Zachmann disclose measuring cells for optically measuring a mixture of sample and reagent, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the measuring cell of Bedendo for the measuring cell of Zachmann to achieve the predictable result of optically measuring a mixture of sample and reagents.
Zachmann as modified by Steuerwald and Bedendo does not explicitly disclose that the sample feed line is connected to an over-pressurized container containing the sample liquid.
However, AAPA discloses a sample feed line (paragraph [0005]) that is connected to an over-pressurized container (a boiler) containing a sample liquid.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald and Bedendo to be connected to an over-pressurized container as disclosed by AAPA so that the concentration of silicate in water can be determined in 
Zachmann as modified by Steuerwald, Bedendo and AAPA discloses an analysis device (Zachmann: 1) for determining a measurand representing a silicate concentration in a sample liquid (AAPA: paragraphs [0003]-[00005]),
wherein the container (AAPA: boiler; paragraph [0005]) is disposed outside a housing (Zachmann: online sample source is connected to liquid line 14; col. 9, lines 45-47 and AAPA: online sample source is a boiler separate from the housing; paragraphs [0005] and [0008]);
wherein the measuring cell (Bedendo: 9) includes an overflow (Bedendo: 9A) in fluid communication with the sample discharge line (Zachmann: 22 and Steuerwald: 17 and Bedendo: 20), the overflow (Bedendo: 9A) configured to ensure that a predetermined portion (Bedendo: determined by the height of 9A) of sample liquid is retained in the vessel of the measuring cell (Bedendo: see Fig. 1) such that, once the measuring cell (Bedendo: 9) contains the predetermined portion of the sample liquid, excess liquid passes from the measuring cell (Bedendo: 9) via the overflow (Bedendo: 9A) into the sample discharge line (Zachmann: 22 and Steuerwald: 17 and Bedendo: 20), wherein the vessel (Bedendo: 9)  is further configured to enable the portion of the sample liquid set by the overflow to mix and react with the reagent of the liquid transported into the vessel (Bedendo: col 3, line 44 - col. 4, line 22) by the at least one pump (Zachmann: S5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) in view of U.S. Patent 8,268,248 issued to Steuerwald et al. (Steuerwald”), EP 0474607 by Bedendo et al. (“Bedendo”) and Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) as applied to claim 13, further in view of U.S. Patent 5,550,053 issued to Salpeter (“Salpeter”).

As for claim 14, Zachmann as modified by Steuerwald, Bedendo and AAPA discloses all the limitations of the claimed invention
except that a portion of the sample feed line extends through a heater disposed within the fluidic region of the housing.
However, Salpeter discloses a portion of a sample feed line (14, 14C, 26) that extends through a heater (in 24; col. 3, lines 48-51).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald, Bedendo and AAPA by including the heater as disclosed by Salpeter in order to allow the necessary chemical reactions to occur in a short amount of time for the detection of silica (Salpeter: col. 3, lines 48-59 and Steuerwald: col. 1, lines 40-44).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,086,156 issued to Zachmann et al. (“Zachmann”) in view of U.S. Patent 8,268,248 issued to Steuerwald et al. (Steuerwald”), EP 0474607 by Bedendo et al. (“Bedendo”) Applicant’s Admitted Prior Art as disclosed in the Specification (“AAPA”) and U.S. Patent 5,550,053 issued to Salpeter (“Salpeter”).

As for claim 15, Zachmann discloses an analysis device for determining a measurand in a sample liquid, the analysis device comprising:
a measuring cell (32) disposed within a fluidic region (see Fig. 1);
a sample feed line (14, 16, 31) arranged within the fluidic region and opening into the measuring cell (32), wherein the sample feed line is connected to a container (3) containing the sample liquid;
at least one liquid container (9) disposed within the fluidic region and containing a liquid, said liquid container (9) comprising reagent to be supplied to the sample liquid (col. 9, lines 53-61);
a liquid line (24, 25, 31) arranged within the fluidic region, opening into the measuring cell and connected to the at least one liquid container (9);
at least one pump (S5) disposed within the fluidic region and configured to transport at least a portion of the liquid from the at least one liquid container (9) into the measuring cell (32);
a sample discharge line (22) connected to the measuring cell (32) and disposed within the fluidic region (see Fig. 1);
an optical sensor (35) disposed within the fluidic region, the optical sensor including a radiation source (col. 9, line 36) and a radiation receiver (col. 9, lines 36-37), wherein the radiation source and the radiation receiver are arranged with respect to the measuring cell such that measuring radiation emitted by the radiation source passes 
an electronic controller (33) disposed within an electronics region (see Fig. 1) and electrically connected to a drive of the at least one pump (col. 9, lines 29-34), to the radiation source and to the radiation receiver (col. 9, lines 34-44), the electronic controller (33) configured to control the drive of the at least one pump for transporting liquid from the at least one liquid container into the measuring cell (col. 9, lines 29-34) when a portion of the sample liquid is present in the measuring cell (i.e. while the measuring cell is being filled), to detect electrical signals generated by the radiation receiver (col. col. 9, lines 34-39 and col. 10, lines 1-11), and to determine values of the measurand based upon the signals of the radiation receiver (col. 9, lines 34-39 and col. 10, lines 1-11).
Zachmann does not explicitly disclose that the device comprises a housing as recited.
However, Steuerwald discloses a housing (10) divided into an electronics region (7) and a fluidic region (21), wherein the electronics region (7) is separated from the fluidic region (21) by at least one wall (20).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the analysis device of Zachmann by including the housing as disclosed by Steuerwald in order to separate spatially, and decouple completely, from the optoelectronic and electrical components, all components of the analysis device that come into contact with the test sample, thus 
Zachmann as presently modified by Steuerwald does not explicitly disclose that the electronic control system is configured to operate the radiation source for emitting measuring radiation.
However, Steuerwald also discloses an electronic control system that is configured to operate a radiation source for emitting measuring radiation (col. 3, lines 4-6 and col. 1, lines 35-40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the electronic control system of Zachmann and Steuerwald to operate the radiation source as disclosed by Steuerwald in order to improve the ease with which the analysis device can be used by automating the radiation source (Steuerwald: col. 3, lines 4-6).
Zachmann as modified by Steuerwald does not disclose that the measuring cell defines a vessel, that the sample feed line opens into the vessel of the measuring cell, that the liquid line opens into the vessel, and that the measuring radiation emitted by the radiation source passes through the vessel of the measuring cell.  Instead, Zachmann discloses that the measuring cell comprises a mixing chamber (31) connected to the sample feed line and the liquid line and that is separate from a measuring cell (32) that receives measuring radiation so that a mixture of sample and reagents can be optically measured (col. 9, lines 53-61).
However, Bedendo discloses a measuring cell (9) that defines a vessel (9), a sample feed line (3B) that opens into the vessel (9) of the measuring cell (9), a liquid 
Because Bedendo and Zachmann disclose measuring cells for optically measuring a mixture of sample and reagent, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the measuring cell of Bedendo for the measuring cell of Zachmann to achieve the predictable result of optically measuring a mixture of sample and reagents.
Zachmann as modified by Steuerwald and Bedendo does not explicitly disclose that the sample feed line is connected to an over-pressurized container containing the sample liquid.
However, AAPA discloses a sample feed line (paragraph [0005]) that is connected to an over-pressurized container (a boiler) containing a sample liquid.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald and Bedendo to be connected to an over-pressurized container as disclosed by AAPA so that the concentration of silicate in water can be determined in a power plant system that uses a boiler, thus avoiding damage to the power plant system (AAPA: paragraph [0003]).
Zachmann as modified by Steuerwald, Bedendo and AAPA discloses an analysis device (Zachmann: 1) for determining a measurand representing a silicate concentration in a sample liquid (AAPA: paragraphs [0003]-[00005]),

Zachmann as modified by Steuerwald, Bedendo and AAPA does not disclose that a portion of the sample feed line extends through a heater disposed within the fluidic region of the housing.
However, Salpeter discloses a portion of a sample feed line (14, 14C, 26) that extends through a heater (in 24; col. 3, lines 48-51).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample feed line of Zachmann, Steuerwald, Bedendo and AAPA by including the heater as disclosed by Salpeter in order to allow the necessary chemical reactions to occur in a short amount of time for the detection of silica (Salpeter: col. 3, lines 48-59 and Steuerwald: col. 1, lines 40-44).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853